Potter, J.
This case has been thrice tried. On each trial there was verdict for plaintiff. The judgment entered on the first verdict was reversed in Crippen v. Chatterton, 228 Mich. 532, where the facts are discussed. The judgment here reviewed on error was' for $60,000. When the case was here before, this court said: “We think there was testimony in the case taking it to the jury.” Additional facts, which it is unnecessary to recite, were adduced. *452Plaintiff, in his original declaration, claimed damages not exceeding $50,000. He evaluated his patents in his testimony on the present trial at $35,000. The patents and property turned in by plaintiff to the company to be organized were valued in the original contract at $20,000.
If, within 30 days, plaintiff so elects, the judgment herein will be affirmed at $30,000 with costs. If not, it will be reversed and remanded for a new trial.
Fead, C. J., and North, Fellows, Wiest, Clark, McDonald, and Sharpe, JJ., concurred.